DETAILED ACTION
	This Office Action is in response to the amendment filed on February 15, 2022. Claims 1, 2, 4 - 14, and 16 - 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 15, 2022 has been entered and considered by the examiner. Based on the amendment to the claims to incorporate subject matter indicated as allowable into the independent claims, and after further consideration of the 101 rejections, all objections and rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 12, lines 11 - 18, filed on February 15, 2022, with respect to claim 20 have been fully considered and are persuasive. Specifically, further consideration was given to paragraph [0118] with regards to the computer readable media being defined, and reciting the computer readable media may be and/or include one or more non-transitory computer-readable media, providing clarification of the subject matter with regards to the non-transitory computer readable media being different than the computer-readable media in the specification. The rejection of claim 20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4 - 14, and 16 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of Diakite et al (“Valid Space Description in BIM for 3D Indoor Navigation”) discloses IFC models including space units and geometry of building components, and Koon (U.S. PG Pub 2020/0134748 A1) 
In addition, Hu et al. (“Graph2Plan: Learning Floorplan Generation from Layout Graphs”) discloses layout graphs used to guide floorplan generation, and ranking the graphs based on the match between the floorplan of the graph and the boundary input provided, as well as compare room bounding boxes from floorplans with an intersection over union (IoU) measure, which provides a score.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A computing platform, for claim 13: A method, and for claim 20: One or more non-transitory computer-readable media, comprising:
“load a first geometry model from a database storing one or more geometry models, wherein the first geometry model comprises information defining a first plurality of design rules, wherein loading the first geometry model from the database storing the one or more geometry models comprises selecting the first geometry model from a plurality of geometry models generated by the computing platform using a machine learning engine trained on one or more best-in-class space designs,
score, based on the first geometry model, the first plurality of space models generated for the first physical space, wherein scoring the first plurality of space models generated for the first physical space produces a score for each space model of the first plurality of space models, and
rank the first plurality of space models generated for the first physical space based on the score for each space model of the first plurality of space models, wherein ranking the first plurality of space models generated for the first physical space produces a ranked list of space models”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
February 24, 2022